Citation Nr: 9930350	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-10 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left thorax and lumbar spine affecting 
Muscle Groups XX and XXI, currently evaluated as 10 percent 
disabling.  




REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran's active military service extended from May 1968 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The case was previously before the Board in June 1996, when 
it was remanded for medical records and orthopedic 
examination of the veteran.  


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268 (1998).  The veteran's representative 
asserts that the examinations done in response to the Board's 
June 1996 REMAND do not comply with that order.  The Board 
agrees.  The examinations did not produce sufficient 
information to rate the service-connected wound residuals.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
examinations did not comply with the specifically stated 
REMAND requirements which would have developed sufficient 
information to rate the disability.  See Stegall, at 271.  

To facilitate compliance, the Board takes this opportunity to 
clarify the June 1996 REMAND.  The request for a VA 
orthopedic examination did not refer to the credentials of 
the examining physician, but to the focus of the examination, 
which must be on the musculoskeletal system.  The March 
general physical examination produced information on many 
other systems of the body, with minimal information on the 
spine and muscles.  The November 1998 scars examination 
produced limited information.  The examinations did not 
provide sufficient information to rate the muscle injuries or 
comply with 38 C.F.R. §§ 4.40, 4.45, as specifically 
requested by the previous REMAND.  The previous REMAND 
referred to the VA Physician's Guide for Disability 
Evaluation Examinations, which has been rescinded.  This 
REMAND will refer to the current examination terminology and 
guidance.  

While the Board regrets further delay, another examination is 
necessary to determine the nature and extent of the veteran's 
wound residuals.  The case is REMANDED to the RO for the 
following:  

1.  The claims folder should be sent to 
the VAMC.  The VAMC should assemble the 
necessary X-rays and records and assign 
an appropriate physician to respond to 
the following:  A separate response is 
necessary for each of: (1) the cervical 
and thoracic region of Muscle Group XX, 
which includes the spinal muscles, the 
sacrospinalis (erector spinae 
prolongations in thoracic and cervical 
regions); (2) the lumbar region of Muscle 
Group XX, which includes spinal muscles, 
sacrospinalis (erector spinae); and (3) 
Muscle Group XXI which includes the 
muscles of respiration in the thoracic 
muscle group.  It is necessary for a 
doctor to state that there are no 
fragments in the particular muscle group 
or to specifically identify which 
fragments, as shown on X-rays, are in 
which group.  Of particular concern are:  
a metallic fragment described on August 
1970 and September 1993 VA X-rays as 
overlying the posterior axillary portion 
of the left second rib; two metallic 
foreign bodies described as being in the 
left supraclavicular area on VA X-rays of 
October 1982 and November 1998; a 
metallic fragment reported to be to the 
right posterior aspect of the 11th 
thoracic interspace in August 1970; a 
single metallic fragment seen behind L4 
in August 1970, and a couple of metallic 
fragments found behind vertebra L3 in 
August 1970.  The VAMC should do any 
additional studies which may be required 
to identify any retained metallic 
fragments in Muscle Group XX (cervical 
and thoracic region), Muscle Group XX 
(lumbar region) and Muscle Group XXI.  

2.  The veteran should be scheduled for 
VA Spine and Muscle examinations to 
determine the nature and severity of his 
residuals of the shell fragment wounds 
involving Muscle Groups XX and XXI.  A 
detailed history should be obtained.  The 
examination is to be conducted in 
accordance with the VA Automated Medical 
Information Exchange System (AMIE) 
worksheets on Spine and Muscles.  All 
tests and X-rays deemed necessary should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  All ranges 
of motion should be reported in degrees.  
The report of the examination should 
include a description of the effect, if 
any, of the veteran's pain on his 
function and movement.  The examiner is 
then requested to identify all signs and 
symptoms which are residuals of the shell 
fragment wound affecting Muscle Groups XX 
and XXI.  Specifically, the examiner 
should indicate if there is any 
functional loss due to pain, supported by 
adequate pathology and evidenced by the 
visible behavior of the veteran during 
examination.  The examiner should express 
the degree of additional range of motion 
loss due to pain on use or during flare-
ups, if any.  These questions are 
directed toward matters expressly for 
consideration under 38 C.F.R. §§ 4.40, 
4.45 (1999).  The examiner is also 
requested to describe the degree of 
muscle disability residual attributable 
to the shell wound and based on the 
medical records on file, in particular 
the service records using the term of the 
rating criteria, as defined at 38 C.F.R. 
§ 4.56, that is, slight disability of 
muscles, moderate, moderately severe and 
severe.  The examiner must render 
diagnoses of back pathology found to be 
present and provide comprehensive report 
including complete rationale for all 
conclusions reached.  

The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner prior to the examination.  
The report must acknowledge that the 
examiner has reviewed the claims folder.  

3.  In an increased rating case, when a 
claimant fails to report for examination 
without good cause, the claim must be 
denied.  38 C.F.R. § 3.655 (1999).  If 
the veteran fails to report for 
examination, the RO should notify him of 
the requirements of 38 C.F.R. § 3.655 and 
give him an opportunity to explain any 
good cause he may have for missing the 
examination.  

4.  The RO shall not return the case to 
the Board until the above action is fully 
completed by the RO and the VAMC.  

Following completion of these actions, the RO should review 
the claim.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  

